Citation Nr: 0630070	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of trench 
mouth, to include a disability of the mouth and teeth.  

2.  Entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and August 2003 rating 
decisions by the RO in Cleveland, Ohio.  At a later date, the 
veteran's claims file was transferred to the jurisdiction of 
the RO in Hartford, Connecticut.

In February 2003, the RO denied the claim for service 
connection for trench mouth with loss of teeth.  He was 
notified of the decision in March 2003.  The veteran filed a 
timely Notice of Disagreement (NOD) with the RO's decision 
and subsequently perfected an appeal on this issue.  

In August 2003, the RO denied the claim for service 
connection for a stomach disability.  The veteran filed a 
timely NOD with the RO's decision; however, the RO did not 
issue a Statement of the Case (SOC) on this issue.  

In October 2003, the veteran presented testimony during a 
hearing before a Veterans Law Judge (VLJ) at the RO (Travel 
Board hearing) on both claims for service connection.  A 
transcript of the hearing is of record.  

In June 2004, the Board remanded both matters to the RO for 
further action. 

In September 2006, a Deputy Vice Chairman granted the 
representative's motion to advance this appeal on the Board's 
docket, for good cause shown.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).  

For the reasons expressed below, the claims are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Initially, the Board notes that the VLJ who conducted the 
October 2003 Travel Board hearing veteran's is no longer 
employed with the Board.  As the VLJ presiding at a hearing 
must participate in the final determination of a claimant's 
claim(s), the veteran, in this case, is entitled to another 
Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. 20.707 (2006).  In August 2006, the veteran was 
properly notified of his right to another Board hearing.  He 
indicated that he wanted to attend a video conference hearing 
before a VLJ at the RO.  Since the RO schedules 
videoconference Board hearings, a remand of these matters to 
the RO is warranted.  See 38 C.F.R. § 20.704 (2006).  

The Board also notes that, in June 2004, the claim for 
service connection for a stomach disability was remanded to 
the RO for issuance of a SOC, in accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999).  To date, an SOC on this claim 
has not been issued.  A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
on remand, the RO should issue to the veteran and his 
representative a SOC, as previously requested, and afford him 
an opportunity to perfect an appeal as to the claim for 
service connection for as stomach disability.  

For practical purposes, the RO should issue the SOC and 
afford the time period for perfecting an appeal as to the 
stomach disability claim before the claims file is forwarded 
to the Board for the video conference hearing.  

Accordingly, the matters on appeal hereby REMANDED to the RO 
for the following action:

1.  The RO should issue to the veteran 
and his representative a Statement of the 
Case on the claim for service connection 
for a stomach disability.  The Statement 
of the Case should include a discussion 
of all relevant evidence and the law and 
regulations pertaining to the claim.  The 
RO should also furnish to the veteran a 
VA Form 9, and advise him and his 
representative that a timely Substantive 
Appeal must be filed, within 60 days of 
the issuance of the SOC, to perfect an 
appeal as to this issue.  See 38 C.F.R. § 
20.302(b) (2006).  

2.  The RO should schedule the veteran 
for a Board video conference hearing, 
pursuant to 38 C.F.R. §§ 20.703 and 
20.707 (2006), at the earliest available 
opportunity.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

